Appellant was convicted of burglary and allotted two years in the penitentiary. *Page 39 
The record being without bills of exception, or exceptions to the charge of the court, we are relegated to the question made by the motion for new trial, that the evidence is insufficient. We deem it unnecessary to state the testimony, but conclude, from a careful revision of the evidence, the jury was justified in reaching their conclusion. The house was burglarized and the property of the owner taken. A short time after the burglary appellant was found in possession of the stolen goods, and pawned them. The evidence, we think, is sufficient to connect the appellant with the burglary under the authorities, and the judgment will be affirmed.
Affirmed.